Bok, P. J.,
I am not satisfied to grant such a petition as this where the only source of information as to next of kin is the alleged incompetent. A petitioner seeking a decree of incompetence should not rely solely on such information.
The Act of May 28, 1907, P. L. 292, see. 2, 50 PS §942, provides:
“Notice of hearing to be given
“Thereupon it shall be the duty of the court to fix a day for the hearing on such application, and direct that ten days’ written notice thereof be given to the person against whom the petition is presented, and also to the other members of his or her family residing within the jurisdiction, and, if such person or persons cannot be found, then by notice by such publication as the court may think proper.”
I therefore direct that notice of these proceedings be published once a week for three successive weeks in a newspaper of general circulation in the City of Philadelphia, and that another hearing be held appropriately thereafter: the notice to give the time and place of such hearing.
These proceedings to stay meanwhile.